Mr. Justice Matchett dissenting: I dissent from the judgment of the court. In the first place, the receipt in evidence fails to disclose either a vendor or a vendee. No one agrees to sell. No one agrees to buy. I find nothing in the record tending to prove any contract. The receipt set up in the opinion (the uncontradicted evidence shows) was delivered on August 23, 1928. ■ The supposed terms of the supposed contract are set up in a letter by defendant to plaintiff, dated January 12, 1929, which is clearly a self-serving document written after the controversy arose and therefore was properly excluded by the court. In the second place, while I agree with the statement of the court to the effect, “We see no reason why a landlord and his tenant may not enter into a valid contract for the purchase and sale of the premises,” I quite disagree with the further statement, “And when this is done the relation of landlord and tenant ceases even though the contract does not specifically authorize the tenant to enter into or withhold possession as purchaser of the premises as this authority may be implied from the circumstances,” and the cases cited do not in my opinion sustain the proposition. Leary v. Pattison, 66 Ill. 203, does not sustain it, for the judgment there was apparently based on a finding that no contract for the sale of the premises had been made. Stamwood v. Kuhn, 132 Ill. App. 466, was a case where the defendant entered into a lease which by its terms gave to the lessee an option to purchase the premises, which the court found to be an irrevocable offer. Mahannah v. Mahannah, 292. Ill. 133, was a suit in equity, and the decisions were controlled by equitable principles which have no application to a suit at law. The statement of the trial court, “Of course, I am going on the theory on this case that until there is a deed passed, he has absolutely no right of possession,” seems to me to express the holding of the courts in the analogous cases of O’Brien v. O’Brien, 195 Ill. App. 346, and Merki v. Merki, 212 Ill. 121. In O’Brien v. O’Brien, the opinion states: “An action in forcible detainer is an action at law, and an equitable defense cannot be set up in such action,” while in Merki v. Merki, supra, it was held that the question of whether a deed from a party, under whom defendant claimed, had been executed and afterwards lost or destroyed might not be inquired into in a forcible detainer suit. The general rules are that an option to purchase land which doés not confer the right to possession does not tend to establish the right of possession (Kissack v. Bourke, 132 Ill. App. 360); that a vendee of real estate has no right to possession unless the contract so provides or the vendor voluntarily lets him into possession (Coleman v. Connelly, 139 Ill. App. 383); that the mere purchase of land from the owner of the fee does not authorize the purchaser to enter into possession without license from the seller either express or implied. (Chappell v. McKnight, 108 Ill. 570.) I do not question the proposition that a vendor of the fee may by contract or license grant to his vendee the legal right to possession and that when so granted the same may be interposed as a defense to an action in forcible detainer or ejectment. I understand it is so held in Black v. Hoopeston Gas & Elec. Co., 250 Ill. 68, and Kopprasch v. Satter, 331 Ill. 126, but in my opinion not a scintilla of evidence was offered in this •case from which a jury or a court could reasonably find any such license, grant or contract. The burden was of course upon the defendant to establish the controlling fact that by some grant from his alleged vendor the character' of his right of possession had been changed from that of a tenant to that of a vendee in possession by permission. The defendant having failed to produce or offer any testimony tending to sustain this defense, I think the judgment should be affirmed.